     Case 1:08-bk-12452                Doc 51 Filed
                                         UNITED     03/25/20
                                                 STATES       Entered 03/25/20
                                                          BANKRUPTCY     COURT 09:07:28                                  Desc Main
                                             Document      Page 1 of 12
                                             DISTRICT OF RHODE ISLAND

              In re: MCNELLEY, ANTHONY                                                          § Case No. 08-12452-DF
                     MCNELLEY, MARY LOU                                                         §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on August 07, 2008. The undersigned trustee was appointed on August 08, 2008.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               190,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                           17,104.36
                                    Administrative expenses                                          76,232.45
                                    Bank service fees                                                     0.00
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                                    Leaving a balance on hand of 1                  $                96,663.19
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.

               6. The deadline for filing non-governmental claims in this case was 10/10/2017
       and the deadline for filing governmental claims was 12/30/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
              8. Pursuant to 11 U.S.C.
     Case 1:08-bk-12452         Doc 51 § 326(a),
                                            Filedthe maximum compensation
                                                   03/25/20                     allowable
                                                                  Entered 03/25/20         to the trustee
                                                                                         09:07:28         is Main
                                                                                                        Desc
                                          Document           Page   2 of 12
      $8,536.17. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $8,536.17, for a total compensation of $8,536.17. 2In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $65.63, for total expenses of
              2
       $65.63.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.


       Date: 03/25/2020                    By: /s/Stacy B. Ferrara
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                  Case 1:08-bk-12452                         Doc 51        Filed 03/25/20 Entered 03/25/20 09:07:28                                                 Desc Main
                                                                          Document      Page 3 of 12                                                                             Exhibit A


                                                                                   Form 1                                                                                        Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 08-12452-DF                                                                   Trustee:         (590110)        Stacy B. Ferrara
Case Name:         MCNELLEY, ANTHONY                                                       Filed (f) or Converted (c): 08/07/08 (f)
                   MCNELLEY, MARY LOU                                                      §341(a) Meeting Date:            09/11/08
Period Ending: 03/25/20                                                                    Claims Bar Date:                 10/10/17

                                 1                                         2                            3                         4                    5                     6

                     Asset Description                                Petition/              Estimated Net Value             Property             Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                  Unscheduled         (Value Determined By Trustee,       Abandoned             Received by        Administered (FA)/
                                                                       Values              Less Liens, Exemptions,          OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                         and Other Costs)                                                      Remaining Assets

 1        Cash with Husband                                                     50.00                         50.00                                          0.00                     FA

 2        Cash with wife                                                       100.00                       100.00                                           0.00                     FA

 3        Checking Account at Bank of America #7932                            950.00                          0.00                                          0.00                     FA

 4        Checking account at Citizens Bank #9184                               50.00                         50.00                                          0.00                     FA

 5        Security Deposit with Landlord Winchester Park                       790.00                          0.00                                          0.00                     FA
           apartments

 6        Security Deposit with Wife's landlord                                975.00                          0.00                                          0.00                     FA

 7        Apartment furnishings; tv Computer and                           1,500.00                            0.00                                          0.00                     FA
           peripheral; radio

 8        Husbands apartment furniture; TV computer                        1,000.00                            0.00                                          0.00                     FA
           and accessories

 9        Wife's furnishings, TV, radio, Computer printer,                 1,500.00                            0.00                                          0.00                     FA
           various books and records

10        Clothing of husband                                                  200.00                          0.00                                          0.00                     FA

11        Husband's clothing                                                   100.00                          0.00                                          0.00                     FA

12        Wife's Clothing                                                      400.00                          0.00                                          0.00                     FA

13        Husband's watch and costume jewelry                                  100.00                          0.00                                          0.00                     FA

14        Wedding band and jewelry                                             200.00                          0.00                                          0.00                     FA

15        Wife's costume jewelry                                               100.00                          0.00                                          0.00                     FA

16        Term insurance policy with Prudential                                  1.00                          1.00                                          0.00                     FA

17        Wife Term insurance policy                                             1.00                          1.00                                          0.00                     FA

18        2002 Ford taurus                                                 1,900.00                            0.00                                          0.00                     FA

19        Personal Injury Mesh Implant Claim (u)                                 0.00                   190,000.00                                    190,000.00                      FA

 19      Assets      Totals (Excluding unknown values)                    $9,917.00                    $190,202.00                                  $190,000.00                    $0.00



      Major Activities Affecting Case Closing:

                  Case had a Motion to Re-Open filed and granted in July, 2017 because of a pre-petition personal injury mesh implant claim for Debtor, Wife in June, 2007. All Special
                  Counsel in the matter have been employed by Order of the Court on February 28, 2018. Case has been noticed as an asset case. Still in the litigation/discovery stages,
                  no settlement has been reached.


                  As of March, 2018 - Special Counsel 1 was granted employment on February 28, 2018. The Trustee noticed the case as an asset case and awaiting Special Counsel 1
                  to pursue settlement on the Claim.


                                                                                                                                                Printed: 03/25/2020 08:31 AM      V.14.66
                Case 1:08-bk-12452                         Doc 51          Filed 03/25/20 Entered 03/25/20 09:07:28                                               Desc Main
                                                                          Document      Page 4 of 12                                                                              Exhibit A


                                                                                  Form 1                                                                                          Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 08-12452-DF                                                                     Trustee:       (590110)        Stacy B. Ferrara
Case Name:       MCNELLEY, ANTHONY                                                           Filed (f) or Converted (c): 08/07/08 (f)
                 MCNELLEY, MARY LOU                                                          §341(a) Meeting Date:          09/11/08
Period Ending: 03/25/20                                                                      Claims Bar Date:               10/10/17

                               1                                            2                           3                          4                    5                     6

                    Asset Description                                 Petition/                Estimated Net Value           Property             Sale/Funds             Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled           (Value Determined By Trustee,     Abandoned             Received by         Administered (FA)/
                                                                       Values                Less Liens, Exemptions,        OA=§554(a)             the Estate          Gross Value of
Ref. #                                                                                           and Other Costs)                                                     Remaining Assets


                 As of June, 2018 - Special Counsel 1 was awaiting a draft closing settlement sheet, with possible settlement in Fall, 2018.


                 As of September, 2018 - Special Counsel 1 notified the Trustee about two more law firms (Special Counsel 2) that the Debtor, wife retained as well that will be shairing
                 in the compensation.


                 As of October, 2018 - Special Counsel 1 and Special Counsel 2 agreed to 50/50 split of compensation of the 40% contingency fee, and the Trustee drafted an
                 Application to Employ Special Counsel 2 with Affidavits for execution.


                 As of December, 2018 - Awaiting on Special Counsel 2 to execute Affidavits


                 As of February, 2019 - The Trustee was advised that the second law firm of Special Counsel 2 is sharing in the disbursement of the compensation. May need to
                 execute new Affidavits.


                 As of March, 2019 - The Trustee has been advised that the second law firm is sharing in the disbursement, and new Affidavits have been sent for execution. Once they
                 are executed, the Application to Employ Special Counsel 2 will be filed.




     Initial Projected Date Of Final Report (TFR):       October 30, 2017                      Current Projected Date Of Final Report (TFR):         April 30, 2020




                                                                                                                                                 Printed: 03/25/2020 08:31 AM      V.14.66
                     Case 1:08-bk-12452                        Doc 51        Filed 03/25/20 Entered 03/25/20 09:07:28                                                   Desc Main
                                                                            Document      Page 5 of 12                                                                                   Exhibit B


                                                                                      Form 2                                                                                             Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         08-12452-DF                                                                          Trustee:            Stacy B. Ferrara (590110)
Case Name:           MCNELLEY, ANTHONY                                                                    Bank Name:          United Bank
                     MCNELLEY, MARY LOU                                                                   Account:            ********3930 - Checking Account
Taxpayer ID #:       **-***4105                                                                           Blanket Bond:       $12,000,000.00 (per case limit)
Period Ending: 03/25/20                                                                                   Separate Bond: N/A

   1             2                           3                                            4                                                 5                   6                    7

 Trans.     {Ref #} /                                                                                                                 Receipts         Disbursements              Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                   T-Code              $                   $                 Account Balance
02/19/20                   PB Ethicon Quallified Settlement      per Order Granting Compromise of Claim and                             172,895.64                                  172,895.64
                           Fund                                  Fees for Special Counsel on 12/26/2019
              {19}                                                 Gross Settlement for             190,000.00       1242-000                                                       172,895.64
                                                                   Mesh/Sling Implant Claim
                                                                   5% MDL Settlement Fee             -9,500.00       4210-000                                                       172,895.64
                                                                   Lien payments                     -6,829.36       4210-000                                                       172,895.64
                                                                   (medicare)
                                                                   Lien payment to BCBS                -775.00       4210-000                                                       172,895.64
                                                                   RI
03/07/20       101         Bailey, Peavey, Bailey, Cowan,        per Order Granting Special Counsel 1 & 2 Fees       3210-600                                       3,898.80        168,996.84
                           Heckaman,PPLC                         and Expenses on 12/26/19
                                                                 Voided on 03/09/20
03/07/20       102         Bartimus, Frickleton, Robertson &     per Order Granting Special Counsel 1 & 2 Fees       3210-600                                   20,216.00           148,780.84
                           Goza, PC                              and Expenses on 12/26/19
03/07/20       103         Sokolove Law, LLC                     per Order Granting Special Counsel 1 & 2 Fees       3210-600                                       7,220.00        141,560.84
                                                                 and Expenses on 12/26/19
03/07/20       104         Williams, Hart, Boundas, & Easterby, per Order Granting Special Counsel 1 & 2 Fees        3220-610                                        745.01         140,815.83
                           LLP                                   and Expenses on 12/26/19
03/07/20       105         Williams, Hart, Boundas & Easterby,   per Order Granting Special Counsel 1 & 2 Fees       3210-600                                   28,880.00           111,935.83
                           LLP                                   and Expenses on 12/26/19
03/07/20       106         Pulaski Law Firm, PLLC                per Order Granting Special Counsel 1 & 2 Fees       3210-600                                       7,220.00        104,715.83
                                                                 and Expenses on 12/26/19
03/07/20       107         The Potts Law Firm, LLP               per Order Granting Special Counsel 1 & 2 Fees       3210-600                                       4,765.20         99,950.63
                                                                 and Expenses on 12/26/19
03/07/20       108         The Potts Law Firm, LLP               per Order Granting Special Counsel 1 & 2 Fees       3220-610                                       3,287.44         96,663.19
                                                                 and Expenses on 12/26/19
03/09/20       101         Bailey, Peavey, Bailey, Cowan,        per Order Granting Special Counsel 1 & 2 Fees       3210-600                                   -3,898.80           100,561.99
                           Heckaman,PPLC                         and Expenses on 12/26/19
                                                                 Voided: check issued on 03/07/20
03/09/20       109         Bailey, Peavey, Bailey, Cowan,        er Order Granting Special Counsel 1 & 2 Fees        3210-600                                       3,898.80         96,663.19
                           Heckaman,PLLC                         and Expenses on 12/26/19
                                                                 Voided on 03/09/20
03/09/20       109         Bailey, Peavey, Bailey, Cowan,        er Order Granting Special Counsel 1 & 2 Fees        3210-600                                   -3,898.80           100,561.99
                           Heckaman,PLLC                         and Expenses on 12/26/19
                                                                 Voided: check issued on 03/09/20
03/09/20       110         Bailey, Peavy, Bailey, Cowan,         er Order Granting Special Counsel 1 & 2 Fees        3210-600                                       3,898.80         96,663.19
                           Heckaman,PLLC                         and Expenses on 12/26/19




                                                                                                          Subtotals :                  $172,895.64           $76,232.45
{} Asset reference(s)                                                                                                                                Printed: 03/25/2020 08:31 AM         V.14.66
                     Case 1:08-bk-12452                  Doc 51       Filed 03/25/20 Entered 03/25/20 09:07:28                                               Desc Main
                                                                     Document      Page 6 of 12                                                                                  Exhibit B


                                                                               Form 2                                                                                            Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:         08-12452-DF                                                               Trustee:              Stacy B. Ferrara (590110)
Case Name:           MCNELLEY, ANTHONY                                                         Bank Name:            United Bank
                     MCNELLEY, MARY LOU                                                        Account:              ********3930 - Checking Account
Taxpayer ID #:       **-***4105                                                                Blanket Bond:         $12,000,000.00 (per case limit)
Period Ending: 03/25/20                                                                        Separate Bond: N/A

   1             2                          3                                   4                                                  5                   6                     7

 Trans.     {Ref #} /                                                                                                        Receipts           Disbursements         Checking
  Date      Check #           Paid To / Received From             Description of Transaction                T-Code              $                     $            Account Balance

                                                                              ACCOUNT TOTALS                                   172,895.64              76,232.45         $96,663.19
                                                                                     Less: Bank Transfers                              0.00                 0.00
                                                                              Subtotal                                         172,895.64              76,232.45
                                                                                     Less: Payments to Debtors                                              0.00
                                                                              NET Receipts / Disbursements                    $172,895.64             $76,232.45

                                Net Receipts :       172,895.64
                      Plus Gross Adjustments :        17,104.36                                                                      Net              Net                    Account
                                                  ————————                    TOTAL - ALL ACCOUNTS                                 Receipts      Disbursements               Balances
                                   Net Estate :     $190,000.00
                                                                              Checking # ********3930                          172,895.64              76,232.45             96,663.19

                                                                                                                              $172,895.64             $76,232.45         $96,663.19




{} Asset reference(s)                                                                                                                         Printed: 03/25/2020 08:31 AM        V.14.66
                Case 1:08-bk-12452                    Doc 51     Filed 03/25/20 Entered 03/25/20 09:07:28                          Desc Main
Printed: 03/25/20 08:31 AM                                      Document      Page 7 of 12                                                    Page: 1

                                                       Claims Proposed Distribution
                                           Case: 08-12452-DF                MCNELLEY, ANTHONY

  Case Balance:         $96,663.19                  Total Proposed Payment:        $96,663.19                 Remaining Balance:         $0.00

                                                                Amount            Amount              Paid          Claim      Proposed       Remaining
Claim #   Claimant Name                      Type                Filed            Allowed           to Date        Balance     Payment          Funds

          Stacy B. Ferrara               Admin Ch. 7               65.63              65.63             0.00          65.63          65.63       96,597.56
          <2200-00 Trustee Expenses>
          Stacy B. Ferrara               Admin Ch. 7            8,536.17           8,536.17             0.00        8,536.17       8,536.17      88,061.39
          <2100-00 Trustee Compensation>
          Claim Memo:        [Updated by Surplus to Debtor Report based on Net Estate Value: 105723.47]
          Bailey, Peavy, Bailey, Cowan, Admin Ch. 7             3,898.80           3,898.80         3,898.80            0.00           0.00      88,061.39
          Heckaman,PLLC
          <3210-60 Special Counsel for Trustee Fees>
          Bartimus, Frickleton,          Admin Ch. 7           20,216.00          20,216.00       20,216.00             0.00           0.00      88,061.39
          Robertson & Goza, PC
          <3210-60 Special Counsel for Trustee Fees>
          Sokolove Law, LLC              Admin Ch. 7            7,220.00           7,220.00         7,220.00            0.00           0.00      88,061.39
          <3210-60 Special Counsel for Trustee Fees>
          The Potts Law Firm, LLP        Admin Ch. 7            3,287.44           3,287.44         3,287.44            0.00           0.00      88,061.39
          <3220-61 Special Counsel for Trustee Expenses>
          The Potts Law Firm, LLP        Admin Ch. 7            4,765.20           4,765.20         4,765.20            0.00           0.00      88,061.39
          <3210-60 Special Counsel for Trustee Fees>
          Pulaski Law Firm, PLLC         Admin Ch. 7            7,220.00           7,220.00         7,220.00            0.00           0.00      88,061.39
          <3210-60 Special Counsel for Trustee Fees>
          Williams, Hart, Boundas &      Admin Ch. 7           28,880.00          28,880.00       28,880.00             0.00           0.00      88,061.39
          Easterby, LLP
          <3210-60 Special Counsel for Trustee Fees>
          Williams, Hart, Boundas, &     Admin Ch. 7              745.01             745.01          745.01             0.00           0.00      88,061.39
          Easterby, LLP
          <3220-61 Special Counsel for Trustee Expenses>

SUBTOTAL FOR      ADMIN CH. 7                                  84,834.25          84,834.25        76,232.45        8,601.80       8,601.80

  1P      R.I. Division of Taxation      Priority               6,262.18               0.00             0.00            0.00           0.00      88,061.39
          Claim Memo:        **Proof of Claim was withdrawn on 11/2/17 because it was a post-petition claim

SUBTOTAL FOR      PRIORITY                                      6,262.18               0.00             0.00            0.00           0.00

  1U      R.I. Division of Taxation      Unsecured              1,499.02               0.00             0.00            0.00           0.00      88,061.39
          Claim Memo:        **Proof of Claim was withdrawn on 11/2/17 because it was a post-petition claim
   2      R.I. Division of Taxation      Unsecured                718.82             718.82             0.00         718.82         718.82       87,342.57
   3      eCAST Settlement               Unsecured                851.16             851.16             0.00         851.16         851.16       86,491.41
          Corporation
   4      Nardolillo Funeral Home        Unsecured              1,415.67           1,415.67             0.00        1,415.67       1,415.67      85,075.74
   2I     R.I. Division of Taxation      Unsecured                192.42             192.42             0.00         192.42         192.42       84,883.32
   3I     eCAST Settlement               Unsecured                227.84             227.84             0.00         227.84         227.84       84,655.48
          Corporation
   4I     Nardolillo Funeral Home        Unsecured                378.95             378.95             0.00         378.95         378.95       84,276.53
SURPLUS MCNELLEY, MARY LOU               Unsecured             84,276.53          84,276.53             0.00       84,276.53   84,276.53              0.00

SUBTOTAL FOR      UNSECURED                                    89,560.41          88,061.39             0.00       88,061.39    88,061.39
                Case 1:08-bk-12452                 Doc 51        Filed 03/25/20 Entered 03/25/20 09:07:28                                 Desc Main
Printed: 03/25/20 08:31 AM                                      Document      Page 8 of 12                                                        Page: 2

                                                    Claims Proposed Distribution
                                           Case: 08-12452-DF                 MCNELLEY, ANTHONY

  Case Balance:        $96,663.19             Total Proposed Payment:               $96,663.19                  Remaining Balance:           $0.00

                                                                 Amount             Amount              Paid          Claim          Proposed     Remaining
Claim #   Claimant Name                    Type                   Filed             Allowed           to Date        Balance         Payment        Funds


                      Total for Case 08-12452 :               $180,656.84       $172,895.64       $76,232.45        $96,663.19       $96,663.19




                                                                       CASE SUMMARY
                                                   Amount             Amount                Paid           Proposed              % paid
                                                    Filed             Allowed             to Date          Payment

          Total Administrative Claims :       $84,834.25             $84,834.25         $76,232.45          $8,601.80       100.000000%

                 Total Priority Claims :          $6,262.18                 $0.00             $0.00               $0.00          0.000000%

             Total Unsecured Claims :         $89,560.41             $88,061.39               $0.00        $88,061.39       100.000000%
         Case 1:08-bk-12452        Doc 51     Filed 03/25/20 Entered 03/25/20 09:07:28                   Desc Main
                                             Document      Page 9 of 12
                                   TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 08-12452-DF
            Case Name: MCNELLEY, ANTHONY
            Trustee Name: Stacy B. Ferrara
                                           Balance on hand:                                 $          96,663.19
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                               Claim Allowed Amount Interim Payments               Proposed
 No.                                               Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:      $               0.00
                                                Remaining balance:                          $          96,663.19

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
Trustee, Fees - Stacy B. Ferrara                                      8,536.17                  0.00      8,536.17
Trustee, Expenses - Stacy B. Ferrara                                     65.63                  0.00         65.63
Other Fees: Bailey, Peavy, Bailey, Cowan,                             3,898.80            3,898.80            0.00
Heckaman,PLLC
Other Expenses: The Potts Law Firm, LLP                               3,287.44            3,287.44            0.00
Other Fees: Bartimus, Frickleton, Robertson & Goza, PC               20,216.00           20,216.00            0.00
Other Fees: Pulaski Law Firm, PLLC                                    7,220.00            7,220.00            0.00
Other Fees: Sokolove Law, LLC                                         7,220.00            7,220.00            0.00
Other Fees: The Potts Law Firm, LLP                                   4,765.20            4,765.20            0.00
Other Fees: Williams, Hart, Boundas & Easterby, LLP                  28,880.00           28,880.00            0.00
Other Expenses: Williams, Hart, Boundas, & Easterby, LLP               745.01              745.01             0.00
                            Total to be paid for chapter 7 administration expenses:         $           8,601.80
                            Remaining balance:                                              $          88,061.39

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:     $               0.00
                            Remaining balance:                                              $          88,061.39




   UST Form 101-7-TFR (05/1/2011)
        Case 1:08-bk-12452           Doc 51    Filed 03/25/20 Entered 03/25/20 09:07:28                   Desc Main
                                              Document     Page 10 of 12



              In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
  1P           R.I. Division of Taxation                                    0.00                0.00              0.00
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $           88,061.39
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 1,569.98 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
  1U           R.I. Division of Taxation                                    0.00                0.00              0.00
  2            R.I. Division of Taxation                                  718.82                0.00          718.82
  3            eCAST Settlement Corporation                               851.16                0.00          851.16
                             Total to be paid for timely general unsecured claims:          $            1,569.98
                             Remaining balance:                                             $           86,491.41


            Tardily filed claims of general (unsecured) creditors totaling $ 1,415.67 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 100.0 percent, plus interest (if applicable).

               Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
  4            Nardolillo Funeral Home                                 1,415.67                 0.00         1,415.67
                             Total to be paid for tardy general unsecured claims:           $            1,415.67
                             Remaining balance:                                             $           85,075.74




  UST Form 101-7-TFR (05/1/2011)
        Case 1:08-bk-12452          Doc 51     Filed 03/25/20 Entered 03/25/20 09:07:28                   Desc Main
                                              Document     Page 11 of 12



             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                  0.00
                                                 Remaining balance:                        $             85,075.74

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 2.3% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $799.21. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 84,276.53.




  UST Form 101-7-TFR (05/1/2011)
       Case 1:08-bk-12452          Doc 51     Filed 03/25/20 Entered 03/25/20 09:07:28                  Desc Main
                                             Document     Page 12 of 12
Printed: 03/25/20 08:37 AM             Trustee's Compensation
Debtor: MCNELLEY, ANTHONY                                                        Case: 08-12452
 Computation of Compensation
    Total disbursements to other than the debtor are:                                                 105,723.47
    Pursuant to 11 U.S.C. 326, compensation is computed as follows:
        25% of First $5,000                                         5,000.00        =                   1,250.00
        10% of Next $45,000                                        45,000.00        =                   4,500.00
          5% of Next $950,000                                      55,723.47        =                   2,786.17
          3% of Balance                                                 0.00        =                       0.00

                                                    Calculated Total Compensation:                     $8,536.17
                                                                    Plus Adjustment:                         0.00
                                                                Total Compensation:                    $8,536.17
                                                                 Less Previously Paid:                       0.00
                                                    Total Compensation Requested:                      $8,536.17
 Trustee Expenses
    Premium on Trustee's Bond                                                                                0.00
    Travel                            0.0 miles at 0.0 cents per mile                                        0.00
    Copies                            0 copies at 0.0 cents per copy                                         0.00
    Postage                                                                                                 65.63
    Telephone Charges                                                                                        0.00
    Clerical / Secretarial            0.00 hours at 0.00 dollars per hour                                    0.00
    Paralegal Assistance              0.00 hours at 0.00 dollars per hour                                    0.00
    Supplies / Stationery                                                                                    0.00
    Distribution Expenses                                                                                    0.00
    Professional Expenses                                                                                    0.00
    Other Expenses                                                                                           0.00
    Other Expenses 2                                                                                         0.00
                                                                  Subtotal Expenses:                      $65.63
                                                                     Plus Adjustment:                       0.00
                                                                     Total Expenses:                      $65.63
                                                                 Less Previously Paid:                      0.00
                                                         Total Expenses Requested:                        $65.63

    The undersigned Trustee certifies under penalty of perjury that the foregoing is true and correct to the best of
his/her knowledge and requests the United States Trustee to approve this report and accounts and requests the
Court to provide for notice and opportunity for a hearing under 11 U.S.C. 330(a), 502(b), and 503(b) and to
thereafter award final compensation or reimbursement of expenses and to make final allowance for the purposes
of distribution to claims, administrative expenses, and other payments stated in this report and account.

    WHEREFORE, the Trustee requests that this application be approved by this Court and that the Trustee be
granted an allowance of $8,536.17 as compensation and $65.63 for reimbursement of expenses. The Trustee
further states that no payments have been made or promised to him/her for services rendered or to be rendered
in any capacity in this case. No agreement or understanding exists between applicant and any other person for
sharing compensation received or to be received.

Dated: 03/25/20                                            /s/ Stacy B. Ferrara
                                                  Signed:_________________________________________
                                                    Stacy B. Ferrara
                                                    1070 Main Street

                                                    Coventry, RI 02816
